Citation Nr: 0427092	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to April 6, 2000, 
for service connection for type II diabetes mellitus.

2.  Whether the decisions to deny service connection for 
tuberculosis, lung condition (other than hilar 
calcification), bronchial asthma, heart condition, foot 
condition, back condition, kidney condition, and an eye 
condition were clearly and unmistakably erroneous (CUE).

3.  Whether the decision to grant a single 100 percent 
evaluation for schizophrenia effective July 25, 1974, was 
clearly and unmistakably erroneous (CUE).

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma to include 
as secondary to type II diabetes mellitus or herbicide 
exposure.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right and left 
upper extremity condition (claimed as arm condition) to 
include as secondary to type II diabetes mellitus or 
herbicide exposure.

7.  Restoration of a 40 percent rating for diabetes mellitus.

8.  Increased (compensable) rating for hilar calcifications.

9.  Service connection for prostate disability.

10.  Service connection for a kidney disability.

11.  Service connection for hypertension.

12.  service connection for erectile dysfunction.

13.  Service connection for heart disability.

14.  Service connection for foot disability.

15.  service connection for back disability.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.  

The issues of entitlement to service connection for a right 
and left upper extremity disability, asthma, a prostate 
condition, a kidney condition, hypertension, erectile 
dysfunction, a heart condition, a foot condition, a back 
condition, and entitlement to a compensable evaluation for 
hilar calcification of the lungs and an increased evaluation 
for diabetes mellitus will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not raise the claim of service connection 
for type II diabetes mellitus at any time earlier than April 
6, 2000.

2.  Rating decisions with regard to tuberculosis, lung 
condition, bronchial asthma, heart condition, foot condition, 
back condition, kidney condition, and eye condition were 
consistent with and supported by the applicable law and the 
evidence then of record.

3.  The rating decision granting a single 100 percent 
evaluation for schizophrenia effective July 25, 1974, was 
consistent with and supported by the applicable law and the 
evidence then of record.

4.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based

5.  By a rating decision dated August 2000, the RO denied 
service connection for a right left upper extremity 
disability (claimed as arm condition); the veteran did not 
initiate an appeal from the 2000 rating decision.

6.  Evidence received since the August 2000 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
a right left upper extremity disability (claimed as arm 
condition).

7.  By a rating decision dated September 1994, the RO denied 
service connection for asthma; the veteran did not initiate 
an appeal from the 1994 rating decision.

8.  Evidence received since the September 1994 rating 
decision is so significant that it must be considered to 
fairly decide the veteran's claim of entitlement to service 
connection for asthma.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 6, 2000, for the 
grant of service connection for type II diabetes mellitus is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2002).

2.  The rating decisions that denied service connection for 
tuberculosis, lung condition (other than hilar 
calcification), bronchial asthma, heart condition, foot 
condition, back condition, kidney condition, and an eye 
condition were not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2003).

3.  The rating decision granting a single 100 percent 
evaluation for schizophrenia effective July 25, 1974 was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2003).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2003).

5.  The August 2000 decision that denied entitlement to 
service connection for a right left upper extremity 
disability (claimed as arm condition) is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

6.  Evidence received since the 2000 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a right left upper extremity 
disability (claimed as arm condition) has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

7.  The September 1994 decision that denied entitlement to 
service connection for asthma is final.  38 U.S.C.A. § 
7105(c) (West 2002).

8.  Evidence received since the 1994 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for asthma has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated August 2002, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the August 2002 letter, the veteran 
submitted private medical records from 1999 and 2002.  He was 
also scheduled for VA examinations in October 2002, in which 
he failed to appear indicating that he was sent the wrong 
date for the examinations.  The veteran also requested and 
was granted a BVA Central Office hearing in March 2004.  
After the August 2002 letter was issued the issues on appeal 
were adjudicated and a Statement of the Case was issued in 
August 2003.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.


II.  Earlier effective date

Background

Service records show that the veteran was stationed in 
Saigon, the Republic of Vietnam, where he worked in the 
psychological warfare department as a process photographer.  
The veteran was awarded an Army Commendation Medal, Republic 
of Vietnam Campaign Medal w/Device 1960, Vietnam Service 
Medal, and National Defense Service Medal.  Service medical 
records showed no diagnosis or treatment for type II diabetes 
mellitus.  A June 1968 clinical record showed that laboratory 
data, specifically urinalysis revealed reaction 5, specific 
gravity 1.024 negative for sugar; albumin and acetone 
occasional white cells on the microscopic.  The veteran's 
separation examination dated July 1968 showed normal clinical 
evaluation of the endocrine system.

Treatment records from Montgomery General Hospital showed 
that the veteran was treated for acute urinary retention.  A 
history of diabetes was noted.  He was admitted in April 1999 
for renal failure because of an obstructive uropathy 
secondary to benign prostatic hypertrophy.  It was noted that 
initially during the veteran's hospitalization his blood 
sugars were running in the 40 range.  He required intravenous 
Dextrose to support this, however, toward the last 2 to 3 
days 
of his hospitalization, his blood sugars rose to 150-180 
fasting in the a.m.  He initially denied having diabetes to 
the physician during the hospitalization and demanded not to 
be on a diabetic diet.  After extensive counseling, he was 
informed that he did indeed have diabetes and that his 
diabetic medications would be reassessed in a week or two 
since his hypoglycemic episodes were of concern because of 
the Glyburide that he was taking.  This suggested to the 
physician that the veteran needed to be on a different 
hypoglycemic agent.  He was seen by a diabetic counselor and 
had been instructed on a diabetic diet.

A September 2000 examination note by Kaiser Permanente showed 
that the veteran was on Glyburide.  It was noted that 
vibration sensation in the feet was intact.  

VA outpatient treatment records dated January 2002 showed 
medications which included Glyburide and Lisinopril.  The 
problem list included a diagnosis of diabetes mellitus, non-
insulin dependent.  It was noted that there was clear control 
of the condition on Glyburide, and the veteran was educated 
on the role of weight control.  

A VA medical note dated May 2003, indicated under Medical 
History: diabetes mellitus diagnosed in 1970 (after Agent 
Orange Exposure).  In the same VA notes dated in May 2003 
under Problem List date of diabetes diagnosis was listed as 
1969.  

At his March 2004 Central Office hearing, the veteran 
testified that he first became aware that he had diabetes in 
1984 after he married his wife.  He indicated that he filed a 
claim with the Agent Orange court lawsuit and the Judge 
indicated that his effective date was 1972.  The veteran 
stated that he had a court order.  The veteran testified that 
he wanted an earlier effective date from the time he was 
sprayed with Agent Orange in Vietnam, not after he got back 
to the United States.

Criteria

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2). 
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.  However, when 
the benefit is granted as a result of a request to reopen, 
the effective date set for disability compensation based on 
such later grant of the benefit will be the date of receipt 
of the reopened claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).



Analysis

A review of the claims folder shows that the earliest 
communication from the veteran that can be construed as a 
claim for service connection for his type II diabetes 
mellitus was received on April 6, 2000.  On that date, the RO 
received a Statement in Support of Claim (VA Form 21-4138) 
which was dated April 6, 2000 indicating that he was amending 
his appeal for Agent Orange to include diabetes.  The 
veteran's claims folder does not show that the veteran 
submitted a claim, formal or informal, prior to April 6, 
2000.  As noted above, although a VA clinical note indicates 
that the veteran was diagnosed with diabetes in 1969 and 
1970, there is no medical evidence of a diagnosis during 
these periods.  This was noted under history and problems 
reported by the veteran, and not based on medical records.  
There is no written communication in 1969 or 1970 that the 
veteran was seeking service connection for type II diabetes 
mellitus.  Pursuant to the laws and regulations cited above, 
the effective date for service connection for type II 
diabetes mellitus should be the later date of either the date 
he filed his claim of service connection for type II diabetes 
mellitus, or the date that entitlement arose.

Thus, the effective date cannot be earlier than April 6, 
2000.  The veteran did not communicate an intent to file a 
claim for service connection for type II diabetes mellitus at 
any time before April 6, 2000.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than April 6, 2000, for 
the grant of service connection for type II diabetes mellitus 
be denied.

III.  CUE

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West 2002)); 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. § 3.159), are 
not applicable to claims of clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).

Under applicable criteria, previous determinations, which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R.§ 3.105(a) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....  If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); See also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (Recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).

A.  Whether the decision to deny service connection for 
tuberculosis, lung condition, bronchial asthma, heart 
condition, foot condition, back condition, kidney condition, 
and an eye condition was clearly and unmistakably erroneous 
(CUE).

Background

The veteran claims that he should have been granted service 
connection for tuberculosis, lung condition (other than hilar 
calcification), bronchial asthma, heart condition, foot 
condition, back condition, kidney condition, and an eye 
condition.  The veteran contends that all of the above 
conditions were associated with his type II diabetes mellitus 
or to exposure to Agent Orange.  The veteran claims no 
specific error of fact or law.  The veteran also does not 
specify which rating decision(s) he found to contain CUE.  A 
rating decision dated February 2002 denied the veteran claim 
for service connection for asthma.  A rating decision dated 
August 2002, deferred a decision on entitlement to service 
connection for conditions involving the kidneys, arms, eyes, 
heart, feet, back, colon, prostate, bronchial asthma, 
hypertension, neuropathy, and PTSD.  In April 2002, the 
veteran filed his claim for CUE.  By a rating decision dated 
November 2002, the RO found that no revision was warranted in 
the decision to deny service connection for tuberculosis, a 
lung condition, bronchial asthma, a heart condition, a back 
condition, a kidney condition, or an eye condition as those 
decisions were properly based on the available evidence of 
record at the time and the rules then in effect.

Service medical records show no complaints, treatment, or 
diagnoses of tuberculosis, a lung condition (other than hilar 
calcification), bronchial asthma, heart condition, foot 
condition, kidney condition, or an eye condition.  

In February 1968, the veteran was treated for chronic 
sinusitis.

In March 1968, the veteran was diagnosed with a wart on his 
right foot.

In April 1968, the veteran was seen for complaints of 
bilateral temporal headaches occurring daily with throbbing 
associated with nausea, blurring, and dizziness.  He 
indicated that rest helped.  The veteran also complained of 
low back pain, which radiated down the right leg after 
exercise.  The examination found full range of motion with no 
neurological deficits.  

In May 1968, the veteran was seen for complaints of low back 
pain, which had been present since February 1968.  The 
veteran indicated that the onset of pain was not preceded by 
trauma.  He indicated that symptoms were made worse by 
prolonged sitting, standing, lifting, bending, or stooping.  
The examination showed slightly increased lumbar lordotic 
curve.  There was no evidence of scoliosis, pelvic tilt, or 
list of the trunk.  There was no spasm present in the 
paraspinous muscles or lumbar region.  There was full range 
of motion of the lumbar spine with difficulty.  Straight leg 
raising tests were negative and there was no leg length 
inequality.  There was no muscle atrophy or weakened lower 
extremities.  Reflexes were active and equal.  The examiner 
noted that he could not find evidence of an orthopedic 
disease to explain the veteran's symptoms on physical or x-
rays.

In May 1968, the veteran was again seen requesting a 
prescription for sunglasses for his eye problem.  He also 
complained of pain on his heel where Cantharone and tape was 
placed for his wart.  

A June 1968 clinical examination indicated that a chest x-ray 
revealed a calcification 10 millimeters in the right 5th 
anterior interspace, an old primary complex was suggested.  
Some hilar calcifications were noted bilaterally.  Otherwise 
lungs fields were clear.  There was no evidence of recent or 
active pulmonary disease.

The veteran's separation examination dated July 1968 showed 
normal clinical evaluation of the lungs and chest; heart; 
feet; lower extremities; eyes; ophthalmoscopic; neurologic; 
spine, other musculoskeletal; and G-U system. 

VA outpatient treatment record dated February 1991 showed an 
x-ray of the lungs revealing minimal infiltrate in the right 
midlung field probably on the basis of pneumonia.  The 
cardiac size was borderline and the aorta was 
atherosclerotic.  In March 1991 the veteran was seen for 
arthritis and bronchitis.  It was noted that the veteran was 
seen for chronic bronchitis and low back pain, left knee, and 
foot.  The examiner noted that the veteran was a heavy smoker 
2 1/2 packs a day and did not want to stop.  A chest x-ray in 
September 1991 showed a linear fibrosis of the left mid lung 
field, no active lung disease could be seen and the heart was 
normal.  The veteran was again treated for his bronchitis in 
1992 and 1993.  VA hospital records show that in June 1994 
the veteran was administratively discharged after failing to 
comply with treatment and now presented agreeing to take 
medications.  The discharge diagnoses included: hypertension; 
chronic obstructive pulmonary disease; and purified protein 
derivative positive with chest x-ray changes.  

Hospital records from Montgomery General Hospital dated April 
1999 show that the veteran was admitted because of renal 
failure because of an obstructive uropathy secondary to 
benign prostatic hypertrophy.  In May 1999, the veteran 
underwent a prostate biopsy and open prostatectomy.  

VA outpatient treatment records dated October 1999 show heart 
rhythm regular with occasional irregular beats; no murmurs or 
gallops; EKG showed sinus rhythm with occasional PACs.  Lungs 
were clear to auscultation.  Abdomen was soft and nontender; 
no organomegally; with a well healed suprapubic scar present.  

At his October 2000 VA examination, it was noted in an 
admission history in Germany in 1968 that the veteran 
reported that he and his brother had had tuberculosis; he 
claimed to be sensitive to penicillin and allergic to wool, 
feathers, and dust; and claimed that he had asthma.  The 
veteran reported that he had a 4+ positive Tine test in June 
1966, and x-rays taken in Germany in June 1968 showed 
bilateral hilar calcifications and a 10mm calcification in 
the right 5th anterior interspace.  The veteran indicated 
that he started smoking in September 1966 and had been 
smoking up to 3 packs of cigarettes and day since then.  

The examiner found evidence of chronic obstructive pulmonary 
disorder (COPD) and indicated overall that there was no 
active lung disease.  The heart was of normal size; some 
elongation of the aorta was seen.  Old fractures of the ribs 
on the right side were seen.  Old calcifications in the right 
lower lung field and the hila were still visible.  The 
diagnoses were latent tuberculosis infection without disease 
and bronchial asthma, mild to moderate.

VA outpatient treatment records dated in January 2002 
indicated that the veteran reported continuing to smoke 2 
packs of cigarettes a day and decided to quit and was 
requesting the patch to help him.  EKG noted sinus tachy at 
102; left anterior descending; and frequent PVC's.  The 
veteran reported significant shortness of breath, which could 
occur when he was in bed, and experienced a chest tightness, 
which was relieved with his inhalers.  He indicated that he 
did not exercise due to his mood.  He indicated that he had 
chronic back and left leg pain for over 20 years which 
limited his activity and the distance he could walk.  The 
assessment was diabetes; hypertension; asthma, noting that 
the veteran was not in any respiratory distress, will resume 
his inhalers; and needed to stop smoking.

Analysis

Although the veteran now raises the claim of CUE, he has not 
alleged an error of fact or law in deciding the above-
mentioned claims.

To the extent that the appellant is arguing that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.

Thus, in conclusion, it is found that there was no CUE with 
respect to application of statutory or regulatory provisions.  
The appellant has not met the relevant burden, and, 
therefore, the rating decisions which denied service 
connection for tuberculosis, lung condition (other than hilar 
calcification), bronchial asthma, heart condition, foot 
condition, back condition, kidney condition, and an eye 
condition did not involve CUE and is final.

B.  Whether the decision to grant a single 100 percent 
evaluation for schizophrenia effective July 25, 1974, was 
clearly and unmistakably erroneous (CUE).

Background

The veteran alleges in his May 2002 statement that he should 
have been assigned separate evaluations for his service-
connected schizophrenia and his non-service connected 
tuberculosis with an effective date beginning in 1970.  He 
indicated that he should have been granted service connection 
for schizophrenia with an evaluation of 100 percent effective 
in 1970 and granted service connection for tuberculosis with 
an evaluation of 100 percent effective 1970.  

At his March 2004 Central Office hearing, the veteran 
testified that he was claiming CUE because he should have 
been rated 110 percent for his schizophrenia and lung 
disease.  He argued he should have been rated 100 percent for 
his schizophrenia and 10 percent for his lung disease.  He 
claimed that he was separated from service with a 10 percent 
disability for his lung disease and then later the VA erased 
that and just gave him a rating for his schizophrenia.  

It is noted that the veteran was granted service connection 
for hilar calcification of the lungs and assigned a 
noncompensable evaluation effective January 2, 1975.

Service medical records show that the veteran was separated 
from service due to schizophrenic reaction, paranoid type, 
moderate, manifested by anxiety, poor hygiene, auditory 
hallucinations, paranoid ideations, difficulty sleeping, and 
impaired judgment and insight (permanent disabling 10 
percent).  June 1968 chest x-ray report showed calcification 
10 mm in the right 5th anterior interspace, an old primary 
complex was suggested.  Some hilar calcifications were noted 
bilaterally.  Otherwise lung fields were clear.  There was no 
evidence of recent or active pulmonary disease.  The 
veteran's separation examination dated in July 1968 showed 
normal clinical evaluation of the lungs and chest and 
abnormal psychiatric examination.  There was no evidence that 
the veteran was separated from service due to lung disease. 

A VA examination dated October 1969 found no apparent 
impairment.  It was noted that the veteran did not 
demonstrate physical or mental limitations or restrictions at 
the time of the examination and he appeared to be functioning 
adequately as he was attending school, and had shown no 
evidence of an overt psychosis.  The diagnosis was 
schizophrenic reaction, paranoid type (by history) in full 
remission.  

By a rating decision dated January 1970 the veteran's 
schizophrenic reaction was decreased to 0 percent disabling 
from May 1, 1970.

VA hospital report dated January to March 1970 showed that 
the veteran was admitted for complaints of headaches.  
However, it was found that he was suffering from auditory 
hallucinations.  The veteran was in general very guarded, 
appeared ill and tried to deny that he was having any 
problems.  The veteran was granted a leave of absence for 30 
days.  Upon his return the veteran insisted on leaving the 
hospital and in fact only came in without really being given 
a bed.  It was noted that instead of actually being 
readmitted he constantly asked for an extended leave of 
absence and it was impossible to determine if the veteran's 
mental status at the time was still unknown.  He was 
discharged against medical advice.

A rating decision dated May 1970 increased the veteran's 
schizophrenic reaction to 50 percent effective April 1, 1970.  
The veteran was granted 100 percent for his schizophrenic 
reaction from the time of his hospitalization, January 1970.

At his August 1971 VA examination, the veteran was diagnosed 
with schizophrenic reaction, paranoid, acute at the time of 
the interview with silly behavior, easily angered, history of 
auditory hallucinations, and the feeling that people were 
trying to do things to him.  

By a rating decision dated June 1972, the veteran's 
schizophrenic reaction was increased to 70 percent effective 
July 30, 1971.

At his June 1972 VA examination the examiner noted that the 
veteran was oriented in all spheres and his memory was not 
impaired.  However, he could not even start serial 7's 
because of inability to concentrate.  He had a vacant stare 
and made no eye contact with the interviewer.  He was 
hostile, sarcastic, and negativistic.  His occasional smile 
was obviously inappropriate.  His thought content was quite 
paranoid.  He thought they wanted him to hurry up dying so 
that they could get his brain and eyes.  He reported that he 
had told his 2 daughters not to call him daddy but to call 
him [redacted], because he could not tolerate even his daughters 
being friends with him.  He indicated that he kept away from 
people because they try to confuse him.  His only trust was 
God.  The veteran indicated that he thought of suicide many 
times and would not hesitate to attack anyone in his way.  He 
wished he was never born and desired to get out of this world 
by any means.  He had no plans for the future.  

By a rating decision dated August 1974, the veteran's 
schizophrenic reaction was increased to 100 percent effective 
July 25, 1974.

Analysis

Again, although the veteran now raises the claim of CUE, he 
has not alleged an error of fact or law in deciding the 
above-mentioned claim.  The evidence shows that the veteran 
was not separated from service due to a lung disease, but due 
to schizophrenia, paranoid type with a 10 percent disability.  
The veteran was later granted service connection for hilar 
calcifications of the lungs effective January 2, 1975.  There 
was no evidence that the veteran had active tuberculosis 
while in service.

To the extent that the appellant is arguing that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.

Thus, in conclusion, it is found that there was no CUE with 
respect to application of statutory or regulatory provisions.  
The appellant has not met the relevant burden, and, 
therefore, the veteran's argument that he should have been 
assigned separate evaluations for his service connected 
schizophrenia and his non-service connected tuberculosis with 
an effective date beginning in 1970 did not involve CUE and 
is final.

IV.  Service connection PTSD

Background

Service records show that the veteran was stationed in 
Saigon, the Republic of Vietnam, where he worked in the 
psychological warfare department as a process photographer.  
The veteran was awarded an Army Commendation Medal, Republic 
of Vietnam Campaign Medal w/Device 1960, Vietnam Service 
Medal, and National Defense Service Medal.

Service medical records dated March 1968 show that the 
veteran had a wart on his right foot.  In May 1968, the 
veteran was treated with Cantharone, with tape occlusion for 
his wart.  Later that month, the veteran was seen with 
complaints of right heel pain where Cantharone and tape was 
applied.  The veteran was hospitalized in June 1968 for 
psychiatric observation/treatment.  Service medical records 
show that the veteran was separated from service due to 
schizophrenic reaction, paranoid type, moderate, manifested 
by anxiety, poor hygiene, auditory hallucinations, paranoid 
ideations, difficulty sleeping, and impaired judgment and 
insight (permanent disabling 10 percent).  

VA hospital records indicate that the veteran was admitted in 
June 1994 with bipolar disorder and PTSD and was 
administratively discharged after failing to comply with 
treatment and who presented agreeing to take medications.  It 
was noted that the veteran had a history of PTSD and bipolar 
disorder and had worsening paranoia since the fall of 1993.  
In April/May 1994 the veteran's paranoia had escalated and he 
was suspicious of his wife's fidelity and of her sexual 
orientation and he thought his house was being monitored.  

In a June 1996 statement, the veteran indicated that he was 
involved in combat and had surgery done on his foot for 
grenade fragments.

At his March 2004 Central Office hearing, the veteran 
testified that while in Germany he had surgery to remove a 
grenade fragment from his left foot.  The veteran stated that 
his brother was wounded in Vietnam and was sent to the 
veteran with his back in a cast from his neck down to his 
backside and the veteran was sent to Bon Son to get his 
brother out of Vietnam.  He also indicated that he saw all 
the Vietcong that was shot around him and all his friends and 
buddies.

Criteria

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 138 (1997), Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."' Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

The veteran was assessed a diagnosis of PTSD during his June 
1994 VA hospitalization.  The examiner gave no rationale for 
the diagnosis of PTSD or stressor to base the diagnosis.  It 
was noted that the veteran had a history of PTSD.  It is 
clear that the examiner at the June 1994 hospitalization did 
not review the veteran's case file as it clearly indicates 
that the veteran was separated from service due to 
schizophrenic reaction, paranoid type with no evidence of 
combat stressors.  In addition, the examiner noted PTSD 
without giving a rationale for this diagnosis other than a 
history reported.

There is no evidence medical or otherwise that the veteran 
was wounded while stationed in Vietnam and it is found 
incredible that the veteran would be dispatched to take his 
brother out of Vietnam after he was wounded.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest 
may affect the credibility of testimony].

It is noted that the veteran had not previously mentioned his 
brother being wounded in Vietnam or that he saw all the 
Vietcong that was shot around him and all his friends and 
buddies, until his March 2004 Central Office hearing.

In this case, the veteran's evidentiary assertions are found 
to be inherently incredible when viewed in the context of the 
total record.

Hence, the Board finds that the opinions diagnosing PTSD and 
linking it with being wounded, having to transport his 
wounded brother out of Vietnam, and seeing Vietcong shot 
around him and all his friends and buddies, are based solely 
on the veteran's reported history, and on an incredible, 
unverified, and unverifiable stressors.  See 38 C.F.R. § 
3.304(f) (2002); LeShore v. Brown, 8 Vet. App. 406 (1996).

V.  New and material

Service connection for a right and left upper extremity 
disability (claimed as arm condition) and asthma were 
considered in VA rating decisions dated in 2000 and 2002.  
The veteran was denied service connection on both occasions.  
The veteran was notified of these decisions and of his 
appellate rights, but he did not appeal.  The last final 
denial of the claims was a November 2002 decision, which 
found that new and material evidence had not been submitted 
to reopen the claims for service connection for a right and 
left upper extremity disability and asthma.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must, end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claims to reopen the issues of 
service connection for a right and left upper extremity 
condition and asthma were filed after August 29, 2001, only 
the amended version of 38 C.F.R. § 3.156(a) is applicable to 
the instant claims.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisiomakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Right and left upper extremity disability (claimed as arm 
condition) and asthma

Service connection for a right and left upper extremity 
disability was denied in an unappealed August 2000 rating 
decision.  Service connection for asthma was denied in an 
unappealed September 1994 rating decision.  The veteran was 
informed of the decisions and of his appellate rights with 
respect thereto, but did not appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  As a result, service connection for a 
right and left upper extremity condition and asthma may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran's claims file indicates that the veteran failed 
to report for a VA examination scheduled in October 2002.  At 
his March 2004 Central Office hearing, the veteran testified 
that he was scheduled for a VA examination on October 1st but 
later he was informed that his VA examination was scheduled 
for October 2nd.  He indicated that he was not rescheduled 
for his examination and stated that he would attend if 
rescheduled.  

Since the veteran testified that he was scheduled for a 
different time for his VA examination and he was never 
rescheduled, the veteran must be afforded the examinations to 
fairly assess the evidence, the claims must be re-opened and 
reviewed on the basis of the entire record.  Accordingly, the 
claims are re-opened.


ORDER

Entitlement to an effective date prior to April 6, 2000, for 
the grant of service connection for type II diabetes mellitus 
is denied.

The rating decisions with regard to service connection for 
tuberculosis, lung condition, bronchial asthma, heart 
condition, foot condition, back condition, kidney condition, 
and eye condition were not a product of CUE, and the appeal 
for revision or reversal of the decisions is denied.  

The rating decision granting a single 100 percent evaluation 
for schizophrenia effective July 25, 1974 was not a product 
of CUE, and the appeal for revision or reversal of that 
decision is denied.  

Entitlement to service connection for PTSD is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right and left upper extremity disability (claimed as arm 
condition).  The appeal is granted to this extent only.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
asthma.  The appeal is granted to this extent only.


REMAND

?	The Board must remand this case for VA examinations.

The veteran contends that his disabilities of the right and 
left upper extremity, asthma, prostate condition, kidney 
condition, hypertension, erectile dysfunction, heart 
condition, foot condition, and back condition are secondary 
to his service connected diabetes mellitus.  In addition, the 
veteran claims that his hilar calcification of the lungs is 
more severe than the noncompensable evaluation assigned and 
that his diabetes mellitus is more severe than the assigned 
evaluation.

The veteran was scheduled for VA examinations in 2002, but 
failed to appear.  However, he indicated in his March 2004 
Central Office hearing that he was provided the incorrect 
date for his examinations.  Therefore, the veteran should be 
rescheduled.

The case is Remanded to the RO for the following actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his right and left upper 
extremity disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

     A.  The examiner should state all 
disabilities of the right and left upper 
extremity.

     B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorder is the result of any 
disease or injury in service.  Or, 
whether the disorder is secondary to his 
service connected diabetes mellitus.  A 
complete rationale for the opinion must 
be provided. 

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his asthma.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state 
whether the veteran has asthma.

     B.  The examiner should state a 
medical opinion as to whether it is at 
least as likely as not that the disorder 
is the result of any disease or injury in 
service.  Or, whether the disorder is 
secondary to his service connected 
diabetes mellitus.  A complete rationale 
for the opinion must be provided. 

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his prostate condition.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state all 
disabilities of the prostate.

     B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorder is the result of any 
disease or injury in service.  Or, 
whether the disorder is secondary to his 
service connected diabetes mellitus.  A 
complete rationale for the opinion must 
be provided. 

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his kidney disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state all 
disabilities of the kidneys.

     B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorder is the result of any 
disease or injury in service.  Or, 
whether the disorder is secondary to his 
service connected diabetes mellitus.  A 
complete rationale for the opinion must 
be provided. 

5.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state 
whether the veteran has hypertension.

     B.  The examiner should state a 
medical opinion as to whether it is at 
least as likely as not that the disorder 
is the result of any disease or injury in 
service.  Or, whether the disorder is 
secondary to his service connected 
diabetes mellitus.  A complete rationale 
for the opinion must be provided. 

6.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his erectile dysfunction.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state 
whether the veteran has erectile 
dysfunction.

     B.  The examiner should state a 
medical opinion as to whether it is at 
least as likely as not that the disorder 
is the result of any disease or injury in 
service.  Or, whether the disorder is 
secondary to his service connected 
diabetes mellitus.  A complete rationale 
for the opinion must be provided. 

7.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his heart condition.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state all 
disabilities of the heart.

     B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorder is the result of any 
disease or injury in service.  Or, 
whether the disorder is secondary to his 
service connected diabetes mellitus.  A 
complete rationale for the opinion must 
be provided. 

8.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his foot condition.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state all 
disabilities of the feet.

     B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorder is the result of any 
disease or injury in service.  Or, 
whether the disorder is secondary to his 
service connected diabetes mellitus.  A 
complete rationale for the opinion must 
be provided.

9.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his back condition.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  The examiner should state all 
disabilities of the back.

     B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorder is the result of any 
disease or injury in service.  Or, 
whether the disorder is secondary to his 
service connected diabetes mellitus.  A 
complete rationale for the opinion must 
be provided.

10.  The veteran should be scheduled for 
a VA examination to ascertain the nature 
and severity of his hilar calcification 
of the lungs.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  

The report of examination must include 
responses to each of the following items:

     A.  Does the veteran have active 
tuberculosis?

     B.  If the veteran does not have 
active tuberculosis, after performing 
pulmonary function testing the examiner 
should state whether any of the following 
apply:

          1).  Forced expiratory volume 
in 1 second is 71 to 80 percent of 
predicted, when the ratio of forced 
expiratory volume in 1 second to forced 
vital capacity is 71 to 80 percent, or 
when the diffusion capacity for carbon 
monoxide is 66 to 80 percent of 
predicted.

          2).  Forced expiratory volume 
in 1 second is 56 to 70 percent of 
predicted, the ratio of forced expiratory 
volume in one second to forced vital 
capacity is 56 to 70 percent, or when the 
diffusion capacity for carbon monoxide is 
56 to 65 percent of predicted.

          3).  Forced expiratory volume 
in 1 second is 40 to 55 percent of 
predicted, when the ratio of forced 
expiratory volume in 1 second to forced 
vital capacity is 40 to 55 percent, when 
the diffusion capacity for carbon 
monoxide is 40 to 55 percent of 
predicted, or when maximum oxygen 
consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

          4).  Forced expiratory volume 
in 1 second is less than 40 percent of 
predicted, when the ratio of forced 
expiratory volume in one second to forced 
vital capacity is less than 40 percent, 
when the diffusion capacity for carbon 
monoxide is less than 40 percent of 
predicted, when maximum exercise capacity 
is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), when there is cor pulmonale 
(right heart failure), when there is 
right ventricular hypertrophy, when there 
is pulmonary hypertension shown by 
echocardiography or by cardiac 
catheterization, when there are episodes 
of acute respiratory failure, or when 
outpatient oxygen therapy is required.

11.  The veteran should be scheduled for 
a VA examination to ascertain the nature 
and severity of his diabetes.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  

The report of examination must include 
responses to each of the following items:

          1).  Does the veteran have 
diabetes mellitus requiring insulin, 
restricted diet, and regulation of 
activities?

          2).  Does the veteran have 
diabetes mellitus requiring insulin, 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider, plus complications that would 
not be compensable if separately 
evaluated?

          3).  Does the veteran have 
diabetes mellitus requiring more than one 
daily injection of insulin, restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength or 
complications that would be compensable 
if separately evaluated?

     13.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

     14.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



